DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 15, 17, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald et al. (US 6,513,679 – hereinafter Greenwald) in view of Blechl et al. (5,377,864 – hereinafter Blechl), Ball et al. (US 2016/0214424 – hereinafter Ball), and Gaylord V. Haefele (3,215,241 – hereinafter Haefele).
Re Claims 9, 15, and 20-25:
Greenwald discloses a dispensing apparatus comprising: a dispensing tube (116) and including a tube wall (at 116) having a constant cross-section along an axis (see Fig. 11b), wherein the cross-section of the tube wall (at 116) is sized for the dispensing tube (116) to hold a single-file stack of substantially identical items (112) (see Fig. 11b); a dispensing receptacle (121), wherein the dispensing tube (116) is positioned to drop items (112) into the dispensing receptacle (121) (see Fig. 11b); a lower actuator (at 113) including a lower-actuator housing (near 113) fixed relative to the dispensing tube (116) and a lower-actuator pin (113) movable linearly relative to the lower-actuator housing 

Blechl teaches a receiving tube (42) fixed relative to a dispensing tube (60, 90), wherein a cross-section of the receiving tube (42) is sized to permit one of a items (108) to pass 

Ball teaches a sensor (45) positioned to detect an item passing through a receiving tube (20, 25); and a controller (processor) communicatively coupled to the sensor (45) and to a lower actuator (50); Page 4 of 8Response Submitted April 5, 2021App. No. 16/662,395 wherein the controller is programmed to instruct the lower actuator (50) to move in response to data (stimulus) from the sensor (45) indicating detection of an item (see paragraphs [0027-0028]) and Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Greenwald with that of Blechl and Ball to allow for replacement of used or damaged products with a new product for usage as known within the art, by way of having the pin member as described by Greenwald move/actuate upon detection as suggested by Ball.

Haefele teaches wherein a cross-section of a receiving tube (15) is sized to permit at most one of a items to pass through at a time (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Greenwald with that of Blechl, Ball, and Haefele to control the flow of product to a collection receptacle while also allowing 

Further Re Claims 1 and 2:
Greenwald discloses an upper actuator (114) including an upper-actuator housing (near 114) fixed relative to the dispensing tube (at 116) and an upper-actuator pin (114) movable linearly relative to the upper-actuator housing (at 114) between a retracted position and an extended position (see Figs. 11b, 16a, 16c, 18a, and 18c), wherein the upper-actuator housing (near 114) is disposed above the lower-actuator housing (near 113), the dispensing tube (at 116) includes an upper-actuator bore (located in  line with 173 – see Figs. 14a, 15a, 16a, 16c, 18a, and 18c) extending through the tube wall transverse to the axis, and the upper-actuator pin (114) in the extended position extends through the upper-actuator bore (see Figs. 1-18d).  

Further Re Claims 3 and 4: 
Greenwald discloses wherein the upper-actuator pin in the extended position is positioned to press one of the substantially identical items against the tube wall; and the upper-actuator pin in the retracted position is positioned to permit the substantially identical items to move downward through the dispensing tube (see col. 11 lines 20-48). 

Further Re Claims 5, 6, and 8: 


Further Re Claim 7: 
Greenwald discloses wherein instructing the lower actuator to move the lower-actuator pin to the extended position occurs at a first preset time after instructing the lower actuator to move the lower-actuator pin to the retracted position, and instructing the upper actuator to move the upper-actuator pin to the retracted position occurs at a second preset time after instructing the lower actuator to move the lower-actuator pin to the extended position (see col. 10 lines 42-65).  

Further Re Claim 17:
Greenwald discloses wherein the controller is further programmed to instruct the lower actuator to move the lower-actuator pin to the extended position at a preset time after moving the lower-actuator pin to the retracted position (see col. 10 lines 42-65).  


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Greenwald in view of Blechl, Ball and Haefele and further in view of James Chambers (3,446,397 – hereinafter Chambers).

Greenwald in view of Blechl, Ball and Haefele teaches the device of claim 20, but fails to specifically teach wherein the dispensing tube is positioned to drop items directly into the dispensing receptacle.  

Chambers teaches wherein a dispensing tube (3) is positioned to drop items directly into a dispensing receptacle (see Fig. 4).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Greenwald in view of Blechl and Ball with that of Chambers so as to provide a design choice for dispensing and holding of product as known within the art.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable Greenwald in view of Blechl, Ball and Haefele and further in view of Dwork et al.  (US 8,657,155 – hereinafter Dwork) – hereinafter Chambers).
Re Claim 27:
Greenwald in view of Blechl, Ball and Haefele teaches the device of claim 20 including the single-file stack of the substantially identical items held by the dispensing tube (see Greenwald), but fails to teach wherein the items are consumable welding components.

Dwork further in view teaches wherein the items are consumable welding components (nuts, bolts, part). (see col. 1 lines 7-15).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651